DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/04/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 12 on the ground of nonstatutory double patenting as being unpatentable over Claims 9, 10, 11, 13, and 18 of U.S. Patent No. 10,593,892 B2 as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 3-8, 11, 13-18, and 20-22 on the ground of nonstatutory double patenting as being unpatentable over Claims 9, 10, 11, 13, and 18 of U.S. Patent No. 10,593,892 B2 as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Terminal Disclaimer filed 06/04/21.

5.	The rejection of Claim 19 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the cancellation of the claim.

Claims 1, 3-6, 8, 13-18, 20, and 21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 7 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 03/04/21 is NOT overcome by the Applicant’s amendments.

8.	The rejection of Claims 1, 3, 5, 6, 8, 13, 14, 16, 17, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2013/0175507 A1) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claims 1, 3, 5-8, 11, 13, 14, 17, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Hikime et al. (JP 2013-058560 A) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

10.	The rejection of Claims 1, 4, 5, 6, 8, 11, 13, 14, 20, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP 2015-213119 A) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

11.	The rejection of Claims 1, 3, 6, 8, 11, 13-15, 17, 19, 20, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Suda et al. (WO 2012/050001 A1) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

12.	The rejection of Claims 1, 4-6, 13, 14, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1) as set forth in the Non-Final Rejection filed 03/04/21 is herein amended due to the Applicant’s amendments.

13.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Suda et al. (WO 2012/050001 A1) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

14.	The rejection of Claims 16-18 under 35 U.S.C. 103 as being unpatentable over Suda et al. (WO 2012/050001 A1) in view of Seo (US 2014/0367645 A1) as set forth in the Non-Final Rejection filed 03/04/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1, 3-8, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1, which the other claims are dependent upon, initially recite “R” and “R’,” which lack antecedent basis.  It is suggested that X1-2 (which recites R and R’) be defined immediately after the structures of Formulae I-II (i.e., before the scope of R and R’ is defined).  Corrections are required.

17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim, which is dependent on Claim 1, recites that “at least one of R1 to R6 and R comprises at least one chemical group selected from the group consisting of Formula I, Formula II . . . .”  However, notice that this is beyond the scope of Claim 1, which does not allow R1-6 and R to be Formula I or II.



Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1, 4-7, 11, 13-15, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0241681 A1).
	Regarding Claims 1, 4-6, 13-15, and 20, Schaefer et al. discloses the following compound:

    PNG
    media_image1.png
    254
    509
    media_image1.png
    Greyscale

(page 59) such that R1-6 = hydrogen and X2 = NR (where R = substituted heteroaryl (substituted carbazolyl)) of Applicant’s Formula II (notice that “heteroaryl” can be substituted; see [0049] of the present national phase publication and Claim 6); R12 = 

Regarding Claim 7, Schaefer et al. discloses another embodiment:

    PNG
    media_image2.png
    403
    641
    media_image2.png
    Greyscale

(page 105) such that R = substituted heteroaryl (substituted carbazolyl) comprising a chemical group consisting of Formula II.

	Regarding Claims 11, 21, and 22, Schaefer et al. discloses the following compound:

    PNG
    media_image3.png
    527
    546
    media_image3.png
    Greyscale

(page 199) such that R1-10 = hydrogen and X2 = NR (with R = substituted heteroaryl (substituted dibenzofuranyl) which comprises a silyl) of Applicant’s Formula IV.

21.	Claims 1, 3, 6, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 10-2014-0107026).
	Park et al. discloses the following compound:

    PNG
    media_image4.png
    139
    147
    media_image4.png
    Greyscale

(page 8) such that R1-2 = R4-6 = hydrogen, R3 = substituted heteroaryl (substituted dibenzofuranyl which comprises carbazole), X1 = NR (with R = aryl (phenyl)), and X2 = .  

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

24.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2014-0107026).
Park et al. discloses the compound of Claim 1 (used in an organic light-emitting device (OLED)) as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:

    PNG
    media_image4.png
    139
    147
    media_image4.png
    Greyscale

(page 8).  Park et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    127
    257
    media_image5.png
    Greyscale

(page 4) where X1 = O or S (page 3).  However, Park et al. does not explicitly disclose the compound as recited by the Applicant.  Nevertheless, it would have been obvious to modify 1-66 as disclosed by Park et al. such that X2 = O of Applicant’s Formula I.  The motivation is provided by the fact that the modification merely involves the exchange of one group (S) for a functional equivalent (O) of the same group selected from a highly finite list as taught by Park et al., thus rendering the production predictable with a reasonable expectation of success.



Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0241681 A1) as applied above and in further view of Seo (US 2014/0367645 A1).
	Schaefer et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 13 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Schaefer et al. discloses the use of host (matrix) materials in the light-emitting layer; its inventive compounds can be used as host material but, alternatively, it can be used as material comprising the hole-transporting layer ([0235]).  However, Schaefer et al. does not explicitly disclose the host material as recited by the Applicant.
	Seo discloses the following compound: 

    PNG
    media_image6.png
    245
    411
    media_image6.png
    Greyscale

(page 4) (wherein there exists natural rotation about the Csp2-Csp2 bond) which, when used as host material in the light-emitting layer of an organic EL device, results in high efficiency and long life-span ([0022], [0064]).  It would have been obvious to incorporate the compound above as disclosed by Seo (above) to the light-emitting layer of the organic EL device as disclosed by Schaefer et al. as host material.  The motivation is provided by the disclosure of Seo, which teaches that the utilization of its inventive compounds as host material results in high efficiency and long life-span of the device.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2014-0107026) as applied above and in further view of Seo (US 2014/0367645 A1).
	Park et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 13 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Park et al. discloses the use of host (matrix) materials in the light-emitting layer; its inventive compounds can be used as material comprising the hole-transporting layer ([0043], page 16 of the Machine Translation).  However, Park et al. does not explicitly disclose the host material as recited by the Applicant.
	Seo discloses the following compound: 

    PNG
    media_image6.png
    245
    411
    media_image6.png
    Greyscale

(page 4) (wherein there exists natural rotation about the Csp2-Csp2 bond) which, when used as host material in the light-emitting layer of an organic EL device, results in high efficiency and long life-span ([0022], [0064]).  It would have been obvious to incorporate the compound above as disclosed by Seo (above) to the light-emitting layer of the organic EL device as disclosed by Park et al. as host material.  The motivation is provided by the disclosure of Seo, which teaches that the utilization of its inventive compounds as host material results in high efficiency and long life-span of the device.


Allowable Subject Matter
27.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claims 10 and 23 are allowed.
	The closest prior art is provided by Schaefer et al. (US 2012/0241681 A1), which discloses compounds of the following form:

    PNG
    media_image7.png
    163
    214
    media_image7.png
    Greyscale

(page 9); an embodiment is disclosed:

    PNG
    media_image2.png
    403
    641
    media_image2.png
    Greyscale

(page 105).  However, it is the position of the Office that neither Schaefer et al. singly nor in combination with any other prior art provides sufficient motivation to produce the 

Response to Arguments
28.	Applicant’s arguments on pages 45-54 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.